internal_revenue_service number release date index number -------------------------------------------- ---------------------------------- ------------------------------------ ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc fip plr-117791-12 date date legend taxpayer state year dear -------------- ---------------------------------- ------------------------ ------------ ------- this is in response to your letter dated date requesting rulings that pursuant to sec_856 of the internal_revenue_code_of_1986 as amended the code certain inclusions under sec_951 sec_1291 and sec_1293 of the code will be considered gross_income qualifying under sec_856 and sec_986 gains will not be taken into account for purposes of sec_856 facts taxpayer a self-administered and self-managed publicly traded state corporation has elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer owns either directly or indirectly through disregarded entities or u s or foreign_partnerships stock of several foreign subsidiaries that are classified as associations pursuant to sec_301_7701-3 of the procedure and administration regulations and for which elections have been made to be treated as taxable reit subsidiaries trs pursuant to sec_856 such foreign subsidiaries are either controlled_foreign_corporations under sec_957 cfcs with respect to which taxpayer is a united_states_shareholder under sec_951 united_states_shareholder or passive foreign investment companies under section plr-117791-12 a pfics with respect to some of which taxpayer has made an election under sec_1295 to treat as qualified electing funds qefs as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs for its year tax_year and subsequent years taxpayer expects to report sec_951 inclusions attributable to one or more cfc’s foreign_personal_holding_company_income fphci net of allocable expenses which is passive rental income_interest dividends and gain from the sale of property that gives rise to income such as dividends interest and rental income the subpart_f inclusions taxpayer represents that to date the income from the pfics has been passive within the meaning of sec_1297 taxpayer expects that in the future a majority of the pfics’ income will be passive_income as a result of being a shareholder in pfics for which taxpayer has made qef elections taxpayer is required under sec_1293 to include in its gross_income its pro_rata share of the ordinary_earnings and net_capital_gain income of each such qef as a result of being a shareholder in pfics for which taxpayer has not made qef elections taxpayer is required to include amounts in its gross_income as ordinary_income pursuant to sec_1291 for its year tax and subsequent years taxpayer expects to report inclusions consisting of sec_1293 ordinary_income inclusions attributable to passive_income from numerous pfics for which qef elections have been made and sec_1291 ordinary_income inclusions attributable to passive_income for pfics for which qef elections have not been made the pfic inclusions furthermore under sec_986 taxpayer is required to include in its gross_income foreign_currency_gain_or_loss with respect to distributions of previously_taxed_earnings_and_profits as described in sec_959 or sec_1293 attributable to movements in exchange rates between the times of the deemed inclusions attributable to the subpart_f inclusions and the pfic inclusions and the actual distributions of such amounts as ordinary_income or loss from the same source as the associated income inclusion sec_986 gains any sec_986 gains recognized by taxpayer would be attributable to the sec_951 inclusions and pfic inclusions as actual distributions of such income are made law and analysis sec_856 requires that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources plr-117791-12 sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business subpart_f inclusions sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes fphci as determined under sec_954 sec_954 defines fphci income to include among other things dividends interest royalties rents and annuities sec_954 also includes gain from the sale_or_exchange of property which among other things gives rise to income described in sec_954 after application of paragraph a other than property which gives rise to income not treated as fphci by reason of sec_954 or i for the taxable_year taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income plr-117791-12 that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such passive_income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that subpart_f inclusions attributable to the fphci earned by taxpayer’s cfcs are qualifying_income for purposes of sec_856 as provided in sec_856 pfic inclusions sec_1297 of the code defines a pfic as a foreign_corporation where either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then - a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder’s holding_period for the stock b with respect to such excess_distribution the shareholder’s gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1291 to - i the current_year or ii any period in the shareholder’s holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross_income - a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such year taxpayer has represented that it is a shareholder of certain subsidiaries that are pfics and that it has made qef elections with respect to certain of these pfics as taxpayer’s pfics earn income that is fphci and such income is generally passive_income treatment of such pfic inclusions as qualifying_income for purposes of section plr-117791-12 c does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule taxpayer’s pfic inclusions are qualifying_income for purposes of sec_856 as provided in sec_856 sec_986 gains sec_959 sec_1291 and sec_1293 provide that when a united_states_shareholder is taxed on undistributed corporate earnings under the subpart_f or qef inclusion rules subsequent distributions of the previously taxed earnings are tax-free to the shareholder sec_986 provides that foreign_currency_gain_or_loss with respect to distributions of previously_taxed_earnings_and_profits as described in sec_959 or sec_1293 attributable to movements in exchange rates between the times of the deemed inclusion and the actual distributions will be recognized and treated as ordinary_income or loss from the same source as the associated income inclusion sec_856 provides that passive_foreign_exchange_gain for any taxable_year will not constitute gross_income for purposes of sec_856 sec_856 defines passive_foreign_exchange_gain as a real_estate_foreign_exchange_gain as defined in sec_856 b foreign_currency gains as defined in sec_988 which is not described in subparagraph a and is attributable to i any item_of_income or gain described in sec_856 ii the acquisition or ownership of obligations other than foreign_currency gains attributable to any item described in clause i or iii becoming or being the obligor under obligations other than foreign_currency_gain attributable to any item_of_income or gain described in clause i and c any other foreign_currency gains determined by the secretary while sec_986 gain is not a foreign_currency_gain defined in sec_988 such sec_986 gain is attributable to the subpart_f inclusions and pfic inclusions items of income that are qualifying_income for purposes of sec_856 this is substantially_similar to passive_foreign_exchange_gain described in sec_856 therefore pursuant to sec_856 the sec_986 gains are excluded from gross_income for purposes of sec_856 because these currency gains are considered passive_foreign_exchange_gain that is excluded from gross_income for purposes of sec_856 conclusion based on the facts as represented we rule that pursuant to sec_856 taxpayer’s subpart_f inclusions and pfic inclusions constitute plr-117791-12 qualifying_income under sec_856 in addition pursuant to sec_856 taxpayer’s sec_986 gains are excluded from gross_income for purposes of sec_856 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings additionally we express no opinion as to whether any of taxpayer’s assets qualify as real_estate_assets under sec_856 of the code in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions products
